DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/22/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamoto Katsumi. (WO 2014/157650)
In regards to claims 3 – 6, Yamamoto teaches aluminum alloy and slide bearing containing the same, wherein the alloy comprises 1 to 20% of Sn, 0.5 to 12% of Si, 0.05 to 1.5% of Fe in the Aluminum alloy [title, abstract and 0009].  The alloy also comprises 0.5 or less of Cr, 3% or less of Cu, up to 8% of at least one of Zn, Mg or Ag, and a total content of Zr, Mn, etc. at 0.5% maximum which overlaps the claimed ranges [0012 – 0014].  The claims allow for the presence of impurities which includes elements/metals that are not recited in the consisting language of the claims such as Fe.  In applicant’s disclosure, Fe is taught as an impurity, and thus supports the idea that Fe in Yamamoto can provide the limitation of impurities such as unavoidable impurities of the claims [See 0017 of Applicant’s specification].

Response to Arguments
In the advisory action dated 04/18/2022, the examiner erroneously argued that the presence of Al (instead of Fe) met the basic and novel properties of the claimed alloy.  It was a typographical error.  
Applicant’s arguments have been considered but were not found to be persuasive.
Applicant argues that Yamamoto requires Fe which affects the basic and novel properties of the composition of Yamamoto and does not meet the “consisting essentially of” limitation of the claim that does not include Fe in the claimed elements.  The argument is not persuasive.
The consisting essentially of limitation allows for the presence of impurities and components that do not affect the basic and novel properties of the claimed composition. Applicant’s specification also supports the same notion that Fe is included in the impurities that can be present the alloy.  Also, since Fe can be present in very small amounts of as low as 0.05% in the composition of Yamamoto within the scope of impurities and since applicant’s specification allows for such component in minor amounts, the presence of Fe in amounts of as low as 0.05% in the alloy does not affect the basic and novel properties of the alloy. 
MPEP § 2111.03 instructs that, “absent a clear indication in the specification or claims of what the basic and novel characteristics actually are,” examiners are to treat “consisting essentially of” as equivalent to “comprising.” According to the MPEP, when relying on a “consisting essentially of” transitional phrase to avoid prior art, it is the “Applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771